DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
a. In regards to the 35 U.S.C 112 (f) interpretation, Applicant submits one skilled in the art would understand that an evaluating unit is structure. For example, it is understood by those skilled in the art that when image evaluating/analysis is described, the image evaluating/analysis is performed by an evaluating unit such as a computer, a controller, a processor, a chip, an integrated circuit, etc. Therefore, one skilled in the art would understand the claim language “evaluating unit” to have a sufficiently definite meaning as the name for the structure that performs the function of evaluating/analyzing images especially when read in light of the Applicant’s specification.

a. (Examiner’s response) Applicant's arguments filed have been fully considered but they are not persuasive.  Examiner notes 2181 (1) recites sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure. Therefore, one of ordinary skill would have to resort to the specification to understand the evaluation unit is a computer based upon the list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) which includes "unit for," Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media. See MPEP 2181.I.A.

b. In regards to the 35 U.S.C 102 rejection anticipated by Shroff, Applicant submits Shroff is silent regarding a “substrate container inspection system ... comprising at least one mirror configured so as to effect simultaneous viewing with a common camera, an image of at least a first one and a second one of the plurality of surfaces of the one or more of the substrate container and each container component of the container components.”

b. (Examiner’s response) Applicant’s arguments with respect to the rejection(s) of claim(s) 1-7 under Shroff et al. US Pub No. 2017/0280135 have been fully considered and are persuasive.  The 35 U.S.C 102 rejection of claims 1-7 has been withdrawn.


of at least a first one and a second one of the plurality of surfaces of the one or more of the substrate container and each container component of the container components.”

c. (Examiner’s response) Applicant’s arguments filed have been fully considered but they are not persuasive.  Examiner submits Vertoprakhov teaches an inspection system comprising at least one mirror.  Vertoprkahov implicitly demonstrates how the mirror allows a camera to simultaneously view both sides of a substrate container i.e. cylinder (fig 5b) (fig 2).  Examiner further submits the substrate container has container components i.e. inscriptions that are imaged by the camera via the mirror. 
 
d. In regards to claims 1 & 10 anticipated 35 U.S.C 102 rejection Rebstock, Applicant submits Rebstock simply does not expressly or inherently disclose a “substrate container inspection system configured to inspect a plurality of surfaces of one or more of a substrate container and container components of the substrate container, the inspection system comprising at least one mirror configured so as to effect simultaneous viewing with a common camera, an image of at least a first one and a second one of the plurality of surfaces of the one or more of the substrate container _and each container component of the container components.”

d. (Examiner’s response) Applicant’s arguments with respect to claims 1 & 10 have been fully considered and are persuasive.  The 35 U.SC 102 (a)(1)(2) rejection of claims 1 & 10 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Industrial Magnetics. Further explanation is shown in the action below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluating unit” “using an evaluation unit” in claim 8, 9, & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the evaluating unit is provided as a computer (col 4, line 14).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 4, 8, & 9 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Vertoprakhov et al. US Pub No. 2008/0013820.

With respect to claim 1, Vertoprakhov teaches a substrate container inspection system configured to inspect a plurality of surfaces of one or more of a substrate container and container components of the substrate container and container components of the substrate container the inspection system comprising:
at least one mirror (fig 2, 206) so as to effect simultaneous viewing with a common camera, an image of at least a first one and a second one of plurality of surfaces of the one or more of the substrate container “two or more sides of the object” (fig 2, object) (abstract, lines 1-3) and each contain component of the container components.

    PNG
    media_image1.png
    368
    399
    media_image1.png
    Greyscale

With respect to claim 4 according to claim 1, Vertoprakhov teaches the inspection system comprising the camera (fig 2, 104) configured and adapted to commonly capture “image data” (fig 5b) the image of a simultaneous view of at least the first one and the second one of the plurality of surfaces “two or more sides of the object” (abstract, lines 1-3).

With respect to claim 8 according to claim 4, Vertoprakhov teaches the inspection system comprising an evaluating unit (fig 1, 102) configured to evaluate the state of the container or the component (fig 4,412) on the basis of at least one image captured by the camera (0025, lines 5-8).

With respect to claim 9 according to claim 8, Vertoprakhov teaches the inspection system wherein the evaluating unit (fig 1, 102) is configured to provide an image analysis (fig 4, 412) of the at least one image (fig 4,402) captured by the camera (0025, lines 5-8).

1-6 & 10 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Industrial Magnetics, “High Visibility Inspection Mirror” https://www.youtube.com/watch?v=Qhwv2NWyOpA,  Feb 10, 2016 hereafter Industrial Magnetics.

With respect to claims 1-6 & 10, Industrial Magnetics teaches a substrate container inspection system configured to inspect a plurality of surfaces of one or more of a substrate container and container component substrate container, the inspection system comprising:
at least one mirror configured so as to simultaneous view viewing with a common camera, an image of at least a first one and a second one of the plurality of surfaces of the one or more of the substrate container and each container component of the container components.

    PNG
    media_image2.png
    820
    847
    media_image2.png
    Greyscale

With respect to claim 2 according to claim 1, Industrial Magnetics teaches the substrate container inspection system wherein the substrate container or the component comprises a front surface and a plurality of inner and/or outer side surfaces, and the at least one mirror is arranged to provide a simultaneous view of the front surface and at least one of the plurality of side surfaces (fig 1).

With respect to claim 3 according to claim 1, Industrial Magnetics teaches the substrate container inspection system
wherein the at least one mirror is provided to be movable relative to the substrate container or the component in a translational and/or pivotable manner.


    PNG
    media_image3.png
    734
    977
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    714
    898
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    718
    794
    media_image5.png
    Greyscale

With respect to claim 4 according to claim 1, Industrial Magnetics teaches the substrate container inspection system wherein the camera configured and adapted to commonly capture the image of a simultaneous view of at least the first one and the second one of the plurality of surfaces (fig 1).

With respect to claim 5 according to claim 4, Industrial Magnetics teaches the substrate container inspection system wherein the camera is configured to capture an image of the front surface and at least one of the plurality of side surfaces (fig 1).

With respect to claim 6 according to claim 4, Industrial Magnetics teaches the substrate container inspection system wherein the at least one camera is provided an area scan camera (fig 1).

With respect to claim 10 according to claim 1, Industrial Magnetics teaches the substrate container inspection system is configured to inspect a front opening unified pod (FOUP), especially a body member and/or a lid member of a FOUP.

Examiner submits Industrial Magnetics mirror inherently possesses the functionality of inspecting a FOUP especially a body member and/or a lid member of a FOUP since Industrial Magnetics implicitly demonstrates effecting a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vertoprakhov et al. US Pub No. 2008/0013820.

With respect to claim 11, Vertoprakhov teaches a method for inspecting a plurality of surfaces of one or more of a substrate container and container components of the substrate container, the method comprising the steps of:
positioning the substrate container (fig 5a) (fig 2, object) at or in the vicinity of an inspection system comprising at least one mirror (fig 2, 206) configured so as to effect a simultaneous viewing with a common camera, an image of at least a first one and a second one of the plurality of surfaces “two or more sides of the object” (abstract, lines 1-3) of the one or more of the substrate container and each container component of the container components,
capturing the image of the simultaneous view of the first one and the second one of the plurality of surfaces, with the camera (fig 2, 104) (fig 5b),
evaluating the state of the container, especially using an evaluation unit  (fig 1, 102) adapted and configured to evaluate the state of the container on the basis of at least one image captured by the camera (0025, lines 5-8).

    PNG
    media_image6.png
    368
    399
    media_image6.png
    Greyscale

Vertoprakhov does not specifically teach evaluatin the state of the container components.

Vertoprakhov teaches the state of a substrate container can may be evaluated by an evaluation unit by identifying defects on the substrate container.  Vertoprakhov implicitly teaches the inscription of the substrate container imaged.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try evaluate the inscription of the container components to determine if defects are present.

With respect to claim 12 according to claim 11, Vertoprakhov teaches a method further utilizing an inspection system of claims (fig 2).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Industrial Magnetics, “High Visibility Inspection Mirror” https://www.youtube.com/watch?v=Qhwv2NWyOpA,  Feb 10, 2016 hereafter Industrial Magnetics.

With respect to claim 7 according to claim 4, Industrial Magnetics does not specifically teach the camera is provided to be movable relative to the substrate container or the component in a translational and/or pivotable manner.

Industrial Magnetics implicitly demonstrates a camera recording the inspection of a substrate container.  Industrial Magnetics implicitly imaging the substrate container relatively up close and further away.  Examiner submits one of ordinary skill may move or translate the camera to view additional inspection areas of the container.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill to translate/pivot Magnetics camera to inspect different areas of the substrate container to demonstrate the mirror capability of imaging defects.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877